Citation Nr: 9911593	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1964 to September 
1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim of service 
connection for PTSD.  The denial was confirmed by rating 
decisions in July 1995 and October 1995.

In June 1998, the Board remanded this matter for additional 
development, to include attempts to obtain additional private 
and/or VA treatment records, and the performance of further 
VA psychiatric examination.  The requested development was 
completed, and the RO issued a supplemental statement of the 
case (SSOC) to the veteran, with a copy to his 
representative, by transmittal letter of January 20, 1999.  
The matter is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran does not have a clear diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in, or as a result of, military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's Air Force Form 7, Airman Military Record, 
reflects that the veteran's specialty was aircraft propeller 
mechanic.  In September 1966, he was assigned to 377 CSGP Tan 
Son Nhut AB RVN (PACAF).  In November 1966, he was assigned 
to 460 FMS Tan Son Nhut AB RVN (PACAF) and to another unit at 
Cam Ranh Bay AB.  In January 1967, he was assigned to 6483 
Cam Sq Cam Ranh Bay AB, and then to 483 Cam Sq.  His DD Form 
214, Armed Forces of the United States Report of Transfer or 
Discharge, reflects that his awards and decorations included 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Air Force Good Conduct Medal.  It does not 
reflect award of the Purple Heart, the Combat Infantryman 
Badge, or other combat citation.

Service medical records are negative for any complaints or 
findings of a disorder of a psychiatric nature.  We note 
that, at his entrance examination in February 1964, the 
veteran reported a history of nervous trouble; however, at an 
examination in August 1964, and upon subsequent examinations, 
no such report was made, and no psychiatric disorder was 
noted at separation.

The veteran filed an original application for compensation or 
pension in October 1994, seeking service connection for PTSD.  

VA outpatient treatment records, dated in September 1994, 
indicate the veteran presented with complaint that he had 
been depressed lately.  Regarding past psychiatric history, 
he reported that he had been depressed about five years 
before, treated at the Pee Dee Mental Health Clinic for five 
to six months, and took anti-depressants.  He reported that 
he was currently working as a desk clerk at a motel and had 
had 30 jobs in the past 30 years.  He denied suicidal thought 
and said that his sleep was poor due to a bad hip.  The 
impression was dysthymic disorder.  In November 1994, he 
reported that he was still depressed; he was to follow up at 
the Pee Dee Mental Health Clinic.  

In a February 1995 statement, the veteran listed his jobs 
from the time of his discharge from service in 1967 through 
the present.  In an April 1995 statement, he listed ways he 
was affected by his Vietnam experience, including failing at 
two marriages and other relationships.  The veteran's ex-wife 
submitted a statement in April 1995, describing her 
observation of the changes in the veteran between the time he 
left for Vietnam and his return.  

A report of the Pee Dee Mental Health Center indicates the 
veteran was seen on November 4, 1994, and failed to report 
for follow-up on November 28, 1994.  A record of that 
facility dated November 4, 1994, indicates that the veteran 
had been seen there five years before.  He reported that he 
got better, stopped coming, did "O.K." for about three 
years, but had been sliding for the past two years.  He was 
on Prozac, which he received at a VA facility.  He felt it 
was working.  He was sleeping well, his appetite was good, he 
had more energy, and he was employed.  He said he had never 
been self-destructive or abused drugs or alcohol, and had 
never had flashbacks.  He was oriented in all spheres.  There 
was no evidence of thought disorder.  He was not currently 
depressed.  He was told that he could be seen again at the 
facility but that he would probably be better served by a 
local medical doctor as he did not appear to need 
psychotherapy.  He was return to the clinic in two weeks.  
Diagnosis was depressive disorder and "R/O [i.e., rule out] 
depression."  

VA outpatient treatment records dated in August 1995 indicate 
the veteran presented with request for a mental health clinic 
referral, for depression and anxiety, with questionable 
relationship to service in Vietnam.  He reported that he had 
no suicidal ideation, no energy, a loss of desire and 
interest, and some sleeping difficulty.  Objective findings 
included clear and concise speech, normal thought content, 
and no depression.  Diagnosis was depression/anxiety by 
history.  It was recommended that he follow up at his county 
mental health department.  A record of October 1995 indicates 
the veteran spoke of seeing body bags and holes in planes in 
Tan Son Nhut.  Assessment was dysthymia versus PTSD.  

In a statement received by the RO in October 1995, the 
veteran stated he was not working and had not worked since 
February 1995.  He referred to an excerpt from the 1994 
edition of "Federal Benefits for Veterans and Dependents" 
and stated that he had some of the symptoms listed there for 
PTSD.  He claimed he had intrusive recollections or memories, 
anxiety, sudden reactions after exposure to traumatic 
conditions, and readjustment difficulties affecting 
functioning in family or work.  

In a statement submitted in December 1995, the veteran 
described his stressors.  He stated that he was in Vietnam 
from September 1966 to September 1967.  He first went to Tan 
Son Nhut.  He was an aircraft mechanic.  He stated that the 
base was attacked at night, that he went to the hangar to 
escape, and that he saw body bags in the morning.  He did not 
have a gun.  He felt scared and helpless and thought of home.  
He next went to Cam Ranh Bay.  On the way back from the local 
town one time he heard what sounded like "a lot of guns 
going off all over the place."  He looked for a ditch to 
hide in but could not find one.  The experience, he said, was 
very shocking.  He next went to Pleiku.  As this was closer 
to the demilitarized zone, he and the others there were 
constantly watching for the Viet Cong.  They had south 
Vietnamese working on the base and some were good and some 
were bad.  This, he said, was nerve-racking.  Thereafter, he 
went back to Cam Ranh Bay and, after one month, went home.  
He also described his experiences when he got home.

A VA outpatient treatment record, dated in January 1996, 
indicates the veteran reported intrusive daily thoughts, no 
nightmares, and severe anxiety periods.  The assessment was 
PTSD versus dysthymic disorder.  A record of August 1996 
indicates the veteran reported that he had periods where he 
did not want to be around anybody, could not cope with 
anything, had exaggerated startle reaction, and was 
hypervigilant but not suicidal.  He reported that he was 
"hit 3 nights by enemy at Tan."  Objective findings 
included cognitive impairment of short term and immediate 
memory, reduced attention span and concentration; he was 
found to be inflexible and inefficient, and his behavior and 
emotions were unreliable and unpredictable.  The assessment 
was chronic PTSD with severe anxiety symptoms.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in September 1996.  With respect to events 
in Vietnam, he stated that he was an aircraft/propeller 
mechanic and was always stationed out of a base itself.  He 
was stationed at Ton Son Nhut from September 1966 to January 
1967.  The base was attacked three nights in a row and he saw 
body bags.  One of the Viet Cong that got killed was a barber 
who had cut his hair a week before.  He had temporary duty 
for two weeks in Cam Ranh Bay.  The base there was not 
attacked.  He also mentioned other periods of temporary duty, 
including one involving an airplane with mechanical problems; 
they had to fly in, fix it, and get back out.  He described 
the effects that he believed these experiences had on him.

A VA outpatient treatment record, dated in November 1996, 
indicates the veteran returned with continuing problems of 
PTSD and depression.  His recent hearing at the RO, and 
notification of continued denial of service connection for 
PTSD, were noted.  Assessment was chronic PTSD and severe 
anxiety symptoms.  He was to return to the clinic, for one 
more visit, in six months, at which time, if he had no 
"documentation," he would have to be discharged.  It was 
noted that the veteran planned to pursue further 
documentation of his stressors from the National Archives.  A 
record of May 1997 reflects additional follow up for PTSD.  
It was noted that the veteran had not worked since 1992 and 
was currently unemployable on a full-time/regular basis.  

Copies of military records, pertaining to combat operations 
at Tan Son Nhut Air Base in December 1966, were received from 
the veteran in June and September 1997.  The records reflect 
that the base received a combined mortar and sapper 
penetration attack between 0105 and 0315 hours on 4 December 
1966, and that search-and-destroy and counter-action 
continued until 1340 hours on 5 December 1966.  There were 
three U.S. Air Force members killed in action, three members 
of ARVN, and 28 members of the enemy forces.  The records do 
not reflect any direct involvement of the veteran's assigned 
unit.

Additional multiple statements in support of the claim were 
submitted by the veteran in June, July, August, and December 
1997, and in April 1998.

VA outpatient treatment records of July and September 1997 
indicate the veteran underwent a Minnesota Multi-phasic 
Personality Inventory (MMPI).  Assessment was severe PTSD and 
generalized anxiety/depression.  In a record of November 1997 
and a report of the treating physician of November 1997, the 
physician stated that the veteran was apparently suffering 
from PTSD or anxiety disorder or depression.  The MMPI had 
shown depression and anxiety, rather severe.  The physician 
reported that the veteran had "documented stressors."

A VA examination was conducted in November 1997.  The 
examiner reported that he had reviewed the veteran's claims 
file.  The veteran described problems being around people and 
a problematic work history.  With respect to stressors in 
service, he reported attacks on his bases.  He reported that 
he was in a hangar at the time.  The examiner reported that 
the veteran did not give vivid details of facing horrific 
events, but did describe being frightened.  The impression 
was generalized anxiety disorder with panic attacks.  The 
examiner stated that, while the veteran was clearly 
moderately to severely disabled due to a psychiatric 
disorder, with a Global Assessment of Functioning score of 
about 50, the examiner was not convinced that the veteran had 
really undergone a life-threatening stressor while in 
Vietnam, and his symptoms seemed more to revolve around 
generalized anxiety and goraphobia [sic] than intrusive 
thoughts from Vietnam.  

Following the Board's June 1998 remand, additional VA 
treatment records, dated through September 1998, were 
associated with the claims folder.  They reflect multiple 
diagnoses of the veteran's psychiatric disorder.  In February 
1998, Colin C. Doyle, Ph.D., reported an assessment of 
PTSD/Generalized Anxiety; in March 1998, Hannah L. Holmes, 
R.N.C, C.S., reported an assessment of Generalized Anxiety 
Disorder; in June 1998, Dr. Doyle reported an assessment of 
Generalized Anxiety/(PTSD); and in September 1998, Ms. Holmes 
reported an assessment including Depression, Anxious; R/O 
PTSD.  

Further VA psychiatric examination was conducted in December 
1998.  The examiner noted the veteran had been examined 
several times in the past, including in November 1997 by the 
same examiner.  The examiner noted he had reviewed his 
previous examination report and other documents in the claims 
folder, as requested.  He noted that Dr. Doyle had reported 
multiple diagnoses, including an anxiety disorder and "at 
least felt in the past that this man has PTSD."  

The examiner reported that the veteran reported he was doing 
somewhat better than the last time the examiner saw him, that 
he was taking medication which helped him feel less anxious 
around people and able to go out shopping "a litle easier," 
that he had mixed dreams and agitation, and, at times, had 
trouble getting out of the house.  The examiner reported that 
the veteran reported he was bothered by people and loud 
noises and worried about money and his dog.  The examiner 
reported that, when asked whether he worried about Vietnam, 
the veteran said he did at times.  The examiner reported that 
the veteran reported that, for the past several weeks, he had 
been upset thinking about an incident that had occurred 
during basic training.  The veteran reported he had left a 
security door unlocked and was disciplined, included getting 
shaving cream in his drawer.  He reported he had several 
disciplinary gigs which "annihilated" his ego.  The 
examiner reported that the veteran said he felt all these 
things he had described had caused him to have increased 
anxiety and led to his trouble keeping a job.  The veteran 
also told the examiner that he had been a nervous person all 
his life, even before he joined the service at the age of 21.  
He had not received any treatment for this condition, either 
in service or shortly thereafter, but had been a heavy 
drinker, and had only stopped in 1987.  

On mental status examination, the veteran was neat, appeared 
anxious, spoke rapidly, and did not appear depressed.  He 
denied hallucinations, and there was no evidence of 
delusions.  Diagnostic impression was as follows:  Axis I - 
Generalized anxiety disorder; Axis II - No diagnosis; Axis 
III - Please see physical exam;
Axis IV - None; Axis V - Global Assessment of Functioning 
(GAF) of 60.  The examiner reported further that the veteran 
had moderate symptoms of anxiety.  He did not have intrusive 
thoughts.  His idea of trauma during Vietnam was of difficult 
discipline, not overwhelming stress such as one would receive 
in combat.  He was considered moderately disabled from his 
generalized anxiety disorder.

No additional medical evidence was received by the RO.  In 
response to a July 1998 letter to the veteran, requesting 
information regarding, and authorization for, additional 
treatment records, the veteran's response pertained to Dr. 
Doyle only.

In an August 1998 letter, the veteran stated that the reason 
he had multiple diagnoses was that, during his initial 
treatment in 1989, and in 1994, he had not admitted that his 
problems were caused by Vietnam, and no one had ever asked 
him his opinion on why he was depressed.  He said that he had 
had discussions about Vietnam with Dr. Doyle, and underwent 
an MMPI test, but Dr. Doyle continued to report two or three 
diagnosis instead of just PTSD.  He said that, while he told 
the VA examiner in November 1997 about being in a hangar 
during some fighting, he failed to tell him the hangar was on 
the flight line just down from where the fighting was going 
on or that he feared for his life.

In letters of February 12 and 19, 1999, the veteran expressed 
dissatisfaction with the report of VA examination in December 
1998.  The February 19 letter was attached to a VA Form 21-
4138, Statement in Support of Claim, on which the veteran 
wrote that the letter was "in response to the SSOC dated 
Jan. 20, 1999."  In his letters, he said that he was not 
less anxious and not able to shop more easily.  He said his 
beard was the same as when he was examined in November 1997, 
however, the doctor described it differently in the two 
reports.  He said he did have intrusive thoughts about 
Vietnam.  He said not a day or night goes by where he does 
not think about the hangar incident.  He provided additional 
details regarding the incident in basic training.  He said it 
was his security drawer he had left unlocked and it was his 
sergeant who put shaving cream in it.  He said the sergeant 
also made up false disciplinary slips to wash him out of his 
flight.

Following certification of this appeal by the RO and transfer 
of the claims file to Washington, DC, the veteran wrote a 
letter, dated April 9, 1999, directly to the Board.  In his 
letter, he stated that he had not received copy of the SSOC 
from the RO, and felt the need to add to his previous 
contentions.  He stated that he had not discussed Vietnam at 
the December 1998 VA examination "because I was attempting 
to submit new additional evidence."  This statement was 
apparently in response to the RO's statement, in the SSOC, to 
the effect that the veteran had not mentioned the attack on 
his base to the examiner.  He then reiterated his earlier 
accounts of three events - being in the vicinity of a 
firefight at an aircraft hangar; fleeing from apparent 
gunfire on another occasion after walking to a town outside 
his base; and being flown into and out of an Army base camp 
to repair an aircraft, while there was "fighting across the 
hill from the base."  In addition, he indicated that he was 
scheduled to undergo bypass surgery on April 12, 1999.  He 
asked that the benefit of the doubt be applied in his case, 
and requested that the Board "make a decision in an 
expedient manner."

II.  Analysis

Service connection is granted for injuries or disease 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The Board finds that, since the claims file 
contains medical evidence showing (among other diagnoses) a 
diagnosis of PTSD and relating that disorder to service, his 
claim meets the threshold requirement of being well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Moreau v. 
Brown, 9 Vet.App. 389 (1996).  In addition, the Board is 
satisfied that all relevant evidence has been obtained and 
that no further assistance is required to comply with 38 
U.S.C.A. § 5107(a).  Now the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals), has held that, once a PTSD claim has been 
determined to be well grounded, this does not necessarily 
mean the claim will be granted.  As the Court has emphasized,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen v. 
Brown, 10 Vet.App. 128 (1997), and Suozzi v. Brown, 10 
Vet.App. 307 (1997) (emphasis in original).

Turning to the substantive law regarding service connection 
for PTSD, adjudication of such a claim requires consideration 
of evidence regarding the places, types, and circumstances of 
the veteran's service as shown by service records, official 
histories of organizations in which he served, and pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); Cohen, 
supra, at 137.  If the stressors claimed by the veteran are 
related to combat, service department evidence that the 
veteran engaged in combat or was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  See 
Anglin v. West, 11 Vet. App. 361, 367 (1998), citing Cohen, 
supra, at 138; 38 C.F.R. § 3.304(f).

Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet.App. 163, 
166 (1996); West v. Brown, 7 Vet.App. 70, 76 (1994).  Those 
service records which are available must support and not 
contradict the veteran's lay testimony concerning the non-
combat stressors.  Doran v. Brown, 6 Vet.App. 283, 289 
(1994).

As stated in our remand in June 1998, the record contains 
military verification evidence that one of the claimed in-
service stressors, an attack on Tan Son Nhut Air Base, 
actually occurred.  We must add that there is no definition 
of the regulatory term "engaged in combat with the enemy" 
and the Court of Appeals for Veterans Claims has not provided 
specific guidance in this regard.  See Gaines v. West, supra, 
11 Vet.App. at 358-60; see also Holdaway, J., concurring, id. 
at 361 (simply "being there" is not, of itself, evidence of 
combat stress).  In this case, none of the veteran's 
descriptions of stressor events in Vietnam placed him in 
direct combat with the enemy - he was in an aircraft hangar 
during a night attack outside; he fled the sound of gunfire 
while on an excursion outside his base; and he was inserted 
into, and extracted from, an Army base in the vicinity of an 
apparent firefight.  These events were in addition to his 
above-described problems in basic training.

In one of his letters, the veteran expressed the feeling that 
VA, and, in particular, the examining VA physician, was 
"making light of my problems."  The Board takes the 
veteran's claim very seriously, despite our concerns about 
whether he meets the regulatory standard of participation in 
combat.  It might be fairly concluded that the verified 
attack upon Tan Son Nhut Air Base in December 1966 while the 
veteran was stationed there, to include U.S. personnel 
casualties, satisfies the combat stressor requirement, 
regardless of the extent of the veteran's actual 
participation in the action, and therefore permits us to 
accept the veteran's accounts of that, and other stressors.  
In any event, we need not reach and determine that issue, in 
view of the lack, in this record, of "the first PTSD-
service-connection element (a clear, current diagnosis of 
PTSD)."  See Cohen, supra, at 139.

As noted in our Remand in June 1998, the evidence of record 
contains conflicting psychiatric diagnoses, including PTSD, 
dysthymia, depression, anxiety, and panic attacks.  The Board 
found that further VA psychiatric examination was therefore 
warranted to determine the current diagnosis.  The Remand was 
mandated by precedential caselaw of the Court of Appeals for 
Veterans Claims which has held, as discussed above, that, 
under 38 C.F.R. § 3.304(f), eligibility for service 
connection requires, among other things, "[a] current, clear 
medical diagnosis of PTSD . . . ."  Cohen, supra, at 138; 
see also Suozzi, supra, at 309.  Moreover, the Court has 
noted that the regulatory requirement of a "clear 
diagnosis" of PTSD means an "unequivocal" one, see Cohen, 
supra, at 139.  In evaluating diagnoses, "the adjudicators 
may reject a claim only upon finding a preponderance of the 
evidence against a PTSD diagnosis . . . ."  Id., at 153 
(Nebeker, C.J., concurring).

As discussed in detail above, further VA psychiatric 
examination in December 1998 resulted in a diagnosis of a 
generalized anxiety disorder.  A diagnosis of PTSD was not 
made.  The examiner at that time reported he had reviewed the 
claims folder, per the Board's request, noted that he had 
examined the veteran previously, and indicated familiarity 
with the past diagnoses, including PTSD.  While we appreciate 
the veteran's sincere belief in the merits of his claim, we 
note that, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).  

The Board thus finds that the preponderance of the evidence 
is against the establishment of a "clear diagnosis" of 
PTSD, as required by the law.  We have considered the 
veteran's request that we resolve the benefit of any doubt in 
his favor; however, the reasonable doubt doctrine is 
applicable only where the evidence is in approximate balance, 
not where the evidence preponderates against the claim.  
Although such a determination is "not capable of measurement 
with mathematical precision and certitude," we conclude that 
the probative weight of the examiner's report in December 
1998 outweighs the veteran's complaints about the quality of 
the examination.  See Gilbert v. Derwinski, 1 Vet.App. 49, 
57-58 (1990).

One ancillary issue merits a brief discussion.  Following the 
RO's compliance with the Board's Remand of June 1998, and the 
issuance of a supplemental statement of the case in January 
1999, the veteran has written three letters, two of which 
were received by the RO prior to transfer of the appeal to 
the Board, and one of which was received directly by the 
Board.  By regulation, at 38 C.F.R. § 19.31, an SSOC will be 
furnished to the appellant and the representative, if any, 
when additional pertinent evidence is received after a 
statement of the case (SOC) has been issued or the most 
recent SSOC has been issued.  This procedural step is not 
required if that evidence is duplicative of material already 
in the record and addressed in a previous SOC or SSOC.  38 
C.F.R. § 19.37; see also 38 C.F.R. § 20.1304; Thurber v. 
Brown, 5 Vet.App. 119, 126 (1993).  

As described above in the Factual Background section of this 
decision, the three post-SSOC letters essentially duplicate 
the veteran's previous accounts of events in service which he 
asserts were stressful to him.  In addition, he attacks the 
validity of the most recent VA examination.  However, as a 
layperson, he is not competent to opine on the propriety of a 
medical professional's findings.  Having reviewed the entire 
record, and being aware that the VA examiner in December 1998 
had not only reviewed the claims file but also previously 
examined the veteran, the Board has, as noted above, 
concluded that the examiner's report weighs dispositively 
against a current diagnosis of PTSD.

Given the duplicative nature of the veteran's three post-SSOC 
letters, and the lack of any significant new evidence 
therein, the Board finds that a remand to require the 
issuance of a new SSOC would result in unnecessarily imposing 
additional burdens on the RO, with no benefit flowing to the 
veteran.  The Court has definitively held that such remands 
are to be avoided.  See Winters v. West, 12 Vet.App. 203, 207 
(1999) (en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  


ORDER

Service connection for PTSD is denied.


		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


 

